Citation Nr: 0829594	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel







INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by which the RO denied 
entitlement to service connection for PTSD.  The veteran 
appealed that denial to the Board.  In a May 2007 decision, 
the Board too denied entitlement to service connection for 
PTSD.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
April 2008 Order, the Court remanded this case to the Board 
for further action consistent with the April 2008 Joint 
Motion for Remand filed by the veteran through his attorney 
and VA's General Counsel.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The case will be remanded to the RO for further development 
consistent with the Court's April 2008 Order and pursuant to 
the Board's most recent review of the record.

Initially, the Board observes that the veteran has indicated 
treatment at the Ozark Mental Health Clinic that took place 
in 1993.  After obtaining the requisite release from the 
veteran and any other necessary information, the RO must make 
reasonable efforts to secure these records.

Also, to ensure that the record is complete, the RO must 
associate with the claims file all VA clinical records dated 
from October 1, 2004 to the present.

The record reflects that the veteran's rank was reduced 
effective January 6, 1970 and that he complained of 
nightmares on January 8, 1970.  The parties argue that the 
coincidence of these events tends to support the veteran's 
assertions regarding experiencing PTSD-inducing stressors in 
service.  To further investigate the foregoing, the RO must 
seek from the Joint Services Records Research Center (JSRRC) 
records pertinent to Company B, 2nd Battalion, 32nd Infantry, 
7th Infantry Division dated November 8, 1969 to January 8, 
1970.

The personnel file of record may well be incomplete.  The RO, 
therefore, must contact the National Personnel Records Center 
(NPRC) in order to obtain any missing records.  

After conducting the foregoing development, the RO must 
determine whether the veteran's alleged stressors have been 
sufficiently verified.  These claimed stressors include the 
witnessing of fatalities due to landmines, sniper attacks, 
and decomposing bodies and being given stimulants during 
guard duty.

If the RO determines that the veteran's alleged stressors are 
not verifiable, it must make a formal finding regarding the 
lack of sufficient information in the claims folder to 
document the occurrence of the stressful events and the 
veteran's involvement in them.  See M21-1MR, Part IV, Subp. 
ii, Chap. 1, § D,  15-16 (Sep. 29, 2006).

Finally, if any claimed stressor is verified, the RO should 
schedule a VA psychiatric examination to determine whether 
the veteran suffers from PTSD.  If so, the examiner must 
indicate the stressors upon which the diagnosis of PTSD is 
based.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  After obtaining the requisite release 
from the veteran and any other necessary 
information, make reasonable efforts to 
secure records from the Ozark Mental 
Health Clinic that took place in 1993.  

2.  Associate with the claims file all VA 
clinical records dated from October 1, 
2004 to the present

3.  Seek from the JSRRC records pertinent 
to Company B, 2nd Battalion, 32nd Infantry, 
7th Infantry Division dated November 8, 
1969, to January 8, 1970.

4.  Obtain the veteran's complete 
personnel file from the NPRC.  

5.  Determine whether the veteran's 
alleged stressors have been sufficiently 
verified.  

6.  In the event that the alleged 
stressors are found to be unverifiable, 
make a formal finding regarding the lack 
of sufficient information in the claims 
folder to document the occurrence of the 
stressful events and the veteran's 
involvement in them in accordance with 
M21-1MR, Part IV, Subp. ii, Chap. 1, § D, 
 15-16 (Sep. 29, 2006).

7.  If any claimed stressor is verified, 
schedule a VA psychiatric examination to 
determine whether the veteran suffers from 
PTSD.  If so, the examiner must indicate 
the stressor or stressors upon which the 
diagnosis of PTSD is based.  A full 
rationale for all conclusions should be 
provided.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




